Citation Nr: 1524302	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis in the hands.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

5.  Entitlement to a rating in excess of 20 percent for right ankle injury, arthritis (right ankle disability).


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from January 1959 to August 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for arthritis in the hands, declined to reopen the matters of service connection for bilateral hearing loss, a back disability, and a left ankle disability, and continued a 20 percent rating for right ankle disability.

The issue of service connection for a left ankle disability, on de novo review, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Arthritis in the hands was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

2.  An unappealed May 2005 Board decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that he did not experience inservice noise trauma.

3.  Evidence received since the May 2005 Board decision does not tend to show that the Veteran was exposed to noise trauma in service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed July 2008 rating decision denied the Veteran service connection for a back disability based essentially on a finding that the Veteran did not have a current chronic back disability shown to be related to his service.

5.  Evidence received since the July 2008 rating decision does not tend to show that the Veteran has a current chronic back disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a back disability; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed July 2008 rating decision denied the Veteran service connection for a left ankle disability based essentially on a finding that the Veteran did not have a current chronic left ankle disability shown to be related to his service.

7.  Evidence received since the July 2008 rating decision, including postservice private treatment records showing a current left ankle disability diagnosis, relates to the previously unestablished elements of whether the Veteran has a left ankle disability attributable to service.

8.  The Veteran's right ankle disability is not shown to have been manifested by more than marked limitation of motion; ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis in the hands is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  

2.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  New and material evidence has been received to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

5.  A rating in excess of 20 percent for right ankle disability is not warranted. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5271 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in April 2012.

The duty to assist has also been met.  The Veteran's service treatment records (STRs) were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the Veteran's pertinent postservice medical records are associated with the record.  The Veteran was also afforded a VA examination to assess the current severity of his right ankle disability in April 2012.  The Board finds that the report of this examination is adequate for rating purposes.  The examination was thorough and contained the findings needed to address the matter of an increased rating.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for arthritis of the hands and the claims to reopen the matters of service connection for bilateral hearing loss and a back disability (the matter of a left ankle disability is being remanded below).  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's arthritis in the hands or bilateral hearing loss may be etiologically related to service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary is not met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006); 38 C.F.R. § 3.159(c)(4).  There is no duty to obtain a medical opinion regarding a claim to reopen until new and material evidence has been submitted.  

The Board finds that the record is adequate to decide these matters, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service Connection - Arthritis in the Hands

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

The Veteran generally contends that he has arthritis in his hands as a result of his service.

A May 2003 VA treatment record notes an assessment of degenerative joint disease in the wrists (but not the hands).

Postservice private treatment records dated in 2012 show a diagnosis of right hand osteoarthritis and arthritis in both thumbs.

It is not in dispute that the Veteran currently has arthritis in both thumbs and the right hand, as such have been shown via X-ray noted on private treatment records.  However, there is no evidence that such was manifest in service or for many years thereafter.  Notably, the first postservice evidence of arthritis in the hands is in 2012, over 30 years after the Veteran's discharge from service.  The only evidence indicating that the Veteran's arthritis in his hands manifested in service consists of his own accounts which began in 2012, approximately 31 years after his discharge from service.  In this regard, the Veteran has only generally alleged that he has been diagnosed with severe arthritis in his hands and that such stems from his military service.  Considering the contemporaneous evidence of record showing evidence of arthritis in the hands in 2012, the Board finds that the Veteran's accounts of developing such disabilities in service which continued thereafter are not credible, as they are directly contradicted by the contemporaneous evidence.  Hence, service connection for arthritis of the hands on the basis that such became manifest in service (or in the first postservice year) and persisted is not warranted.

What remains for consideration is whether the Veteran's current bilateral hand arthritis may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), determining the etiology of arthritis, a complex disease process, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from such as a result of service, or that the onset was due to an incident in service, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that the arthritis in his hands is related to service.  There is no probative evidence that shows or suggests that the Veteran's current arthritis in his right hand and arthritis in both thumbs may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).   

Bilateral Hearing Loss

A May 2005 Board decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that the Veteran was not shown to have been exposed to noise trauma inservice.  He did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence of record at the time.  38 U.S.C.A. § 7104.

Evidence of record at the time of the May 2005 Board decision included a diagnosis of bilateral hearing loss and a November 1999 treatment record from a VA audiologist noting that such hearing loss was consistent with noise exposure.

Evidence received since the May 2005 Board decision includes additional postservice treatment records which do not show evidence of noise exposure in service [Notably, the Veteran's service personnel records show his military occupational specialty was an administration technician, administration management.] and do not otherwise suggest that the Veteran's current hearing loss may be related to his service.  The Veteran has also submitted additional statements suggesting his hearing loss is related to noise exposure in service; however, such statements are cumulative and do not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

Accordingly, the Board finds that even under the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met, and that the claim of service connection for bilateral hearing loss may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Back Disability

A July 2008 rating decision declined to reopen the claim of service connection for a back disability based essentially on a finding that no new and material evidence had been submitted to show or suggest that the Veteran had a chronic back disability that was related to his service.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2008 rating decision included VA treatment records, which did not show evidence of a chronic back disability, and the Veteran's statements alleging that service connection is warranted for a back disorder.

Evidence received since the July 2008 rating decision includes additional postservice treatment records which show that in August 2006, the Veteran reported pain/swelling in his back.  The Veteran has also submitted additional statements alleging that he currently has back problems related to service, and that if his military records were located, this would be shown.  This information, while new, is not material, as the records and statements do not show evidence of a chronic back disability (or suggest that the Veteran may have back problems due to service).   Further, as noted above, the Board acknowledges that the Veteran's STRs are unable to be secured; however, even if such records were to show a back disorder in service, the evidence of record does not show a current chronic back disorder, and thus a critical element necessary to establish service connection is missing.  

Therefore, this additional evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability or raise a reasonable possibility of substantiating such claim.  Accordingly, the Board finds that even under the "low threshold" standard for reopening endorsed by the Court in Shade, 24 Vet. App. at 110 is not met, and that the claim of service connection for a back disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left ankle

A July 2008 rating decision declined to reopen the claim of service connection for a left ankle disability based essentially on a finding that no new and material evidence had been submitted to show or suggest that the Veteran had a chronic left ankle disability that was related to his service.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Evidence received since July 2008 includes an April 2011 treatment report noting a diagnosed of left ankle osteoarthritis.  That evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim; that is, that the Veteran has a current disability that could be related to service.  To that extent, the claim is granted. 

Increased Rating - Right Ankle

The Veteran's right ankle disability is currently rated 20 percent under Code 5271 for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis is shown.  38 C.F.R. § 4.17a, Code 5270.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that the severity of his right ankle disability is worse than is reflected by his current 20 percent rating.

A March 2011 private treatment record notes that a radiograph reveals arthritis in the ankles with tibial varum.

On April 2012 VA ankle conditions examination, the diagnosis was noted as degenerative joint disease of the right ankle.  The Veteran reported that since his last examination, his ankle has worsened and the symptoms are constant.  He reported having no flare-ups that affect the function of his ankle though.  Range of motion studies showed plantar flexion to 35 degrees with objective evidence of painful motion at 35 degrees and right ankle dorsiflexion to 15 degrees with objective evidence of painful motion at 15 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss of the ankle was noted to be less movement than normal, pain on movement, and disturbance of locomotion.  There was also evidence of localized tenderness.  Muscle strength was full and there was no evidence of joint instability.  There was also no evidence of ankylosis of the ankle, or evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  It was noted that the Veteran has not had a total ankle joint replacement.  The examiner did note that the Veteran uses a brace regularly, and diagnostic imaging showed the presence of degenerative arthritis in the right ankle.  There were no other significant diagnostic test findings.  Following an examination, the examiner indicated that the Veteran's right ankle condition did not impact his ability to work, as the Veteran previously did office work, but stopped due to eligibility.

Following a review of the evidence, the Board finds that the Veteran's right ankle disability is not shown to be manifested by (or to approximate) impairment greater than marked limitation of motion.  On April 2012 VA examination, the Veteran was shown to have 35 degrees of plantar flexion, which is 10 degrees less than normal, and 15 degrees of dorsiflexion, which is 5 degrees less than normal.  There was also no evidence of additional limitation in range of motion following repetitive use testing.  Thus, while the Veteran is shown to have some limitation of motion, such limitation does not suggest or approximate a degree greater than marked.

As the 20 percent rating assigned is the maximum schedular rating provided for limitation of motion, the Board must consider whether a higher rating is available under any other code pertaining to the ankle.  As noted above, the rating schedule provides for a higher rating for ankle disability where there is ankylosis of the ankle.  Code 5270.  However, here, there is no evidence of ankylosis (even with consideration of DeLuca factors, such as pain, flare-ups, or repetitive use), and the Veteran does not allege otherwise.  Notably, on April 2012 VA examination, the Veteran reported having no flare-ups and the examiner found no evidence of weakened movement, excess fatigability, or incoordination.  The examiner also noted that the Veteran experienced no additional loss of motion on repetitive-use testing.  And even though the examiner did note functional loss comprised of less movement than normal, pain on movement, and disturbance of locomotion, the Board finds that such limitations are encompassed by the 20 percent rating currently assigned for marked limitation of motion.  Consequently, the preponderance of the evidence is against a schedular rating in excess of 20 percent for the right ankle disability.

The Board has also considered whether this matter warrants referral for extraschedular consideration.  The Veteran has complained of such things as limitation of motion and pain.  The evidence of record shows that such complaints are associated with his marked limitation of motion.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.  Accordingly referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

As for whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised, the Board notes that on April 2012 VA examination, the examiner indicated that the Veteran's right ankle disability would have no impact on his employment.  Notably, the examiner indicated that the Veteran previously did office work, and that while he was no longer working, it was due to eligibility.  Moreover, the Veteran has not alleged unemployability due to his right ankle disability.  Thus, consideration of entitlement to a TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009In the instant case, the 


ORDER

Service connection for arthritis in the hands is denied.

The appeals to reopen claims for service connection for bilateral hearing loss and a back disability are denied.

The appeal to reopen a claim for service connection for a left ankle disability is granted.  De novo review of this matter is addressed in the remand below.

Entitlement to a rating in excess of 20 percent for right ankle disability is denied.


REMAND

As the Board reopened the claim of service connection for a left ankle disability but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claim is necessary.  Hickson v. Shinseki, 23 Vet. App. 394 (2010),

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated or outstanding treatment records relevant to the Veteran's left ankle disability.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology his left ankle disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed left ankle disability is related to the Veteran's service.  

3.  Then, review the record and readjudicate the claim for service connection for a left ankle disability, taking all appropriate development action.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


